People v Davis (2015 NY Slip Op 00823)





People v Davis


2015 NY Slip Op 00823


Decided on February 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2015

Friedman, J.P., Andrias, Saxe, Richter, Gische, JJ.


14131 1822/09

[*1] The People of the State of New York, Respondent,
vJimmie Lee Davis, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne Gantt of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Ramandeep Singh of counsel), for respondent.

Judgment, Supreme Court, Bronx County (George R. Villegas, J. at plea; Robert Torres, J. at sentencing), rendered January 31, 2013, convicting defendant of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 2½ years, unanimously affirmed.
Defendant did not preserve his claims that the plea court failed to properly advise him of his rights under Boykin v Alabama (395 US 238 [1969]) and obtain a factual allocution (see People v Jackson,  AD3d , 2014 NY Slip Op 09048 [1st Dept 2014], and we decline to review them in the interest of justice. Unlike the situation in People v Tyrell (22 NY3d 359, 364 [2013]), defendant had the opportunity to move to withdraw his plea or otherwise raise these issues, and the deficiencies in the plea proceeding were not so egregious as to constitute mode of proceedings errors (id.).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 3, 2015
CLERK